 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MONTE L. HANEY,                                   No. 2: 16-cv-1173 TLN KJN P
12                      Plaintiff,
13           v.                                         ORDER and FINDINGS AND
                                                        RECOMMENDATIONS
14    S. JOHNSON, et al.,
15                      Defendants.
16

17   I. Introduction
18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant
19   to 42 U.S.C. § 1983. Pending before the court is defendants’ motion for summary judgment and
20   plaintiff’s motion to stay defendants’ summary judgment motion pursuant to Federal Rule of
21   Civil Procedure 56(d). (ECF Nos. 45, 51.) Plaintiff also filed an opposition to defendants’
22   summary judgment motion, in addition to his motion to stay, and a motion requesting that the
23   court issue a discovery order. (ECF Nos. 43, 50.) Defendants also move to stay discovery
24   pending resolution of the summary judgment motion. (ECF No. 47.)
25          For the reasons stated herein, the undersigned recommends that defendants’ summary
26   judgment motion be granted in part and denied in part. The undersigned also recommends that
27   plaintiff’s motion to stay be denied as unnecessary. Defendants’ motion to stay discovery is
28
                                                       1
 1   granted. Plaintiff’s motion for issuance of a discovery order is denied without prejudice.

 2   II. Legal Standard for Summary Judgment

 3             Summary judgment is appropriate when it is demonstrated that the standard set forth in

 4   Federal Rule of Civil procedure 56 is met. “The court shall grant summary judgment if the

 5   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

 6   judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 7                     Under summary judgment practice, the moving party always bears
                      the initial responsibility of informing the district court of the basis
 8                    for its motion, and identifying those portions of “the pleadings,
                      depositions, answers to interrogatories, and admissions on file,
 9                    together with the affidavits, if any,” which it believes demonstrate
                      the absence of a genuine issue of material fact.
10

11   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting then-numbered Fed. R. Civ. P.

12   56(c)).

13             “Where the nonmoving party bears the burden of proof at trial, the moving party need

14   only prove that there is an absence of evidence to support the non-moving party’s case.” Nursing

15   Home Pension Fund, Local 144 v. Oracle Corp. (In re Oracle Corp. Sec. Litig.), 627 F.3d 376,

16   387 (9th Cir. 2010) (citing Celotex Corp., 477 U.S. at 325); see also Fed. R. Civ. P. 56 advisory

17   committee’s notes to 2010 amendments (recognizing that “a party who does not have the trial

18   burden of production may rely on a showing that a party who does have the trial burden cannot

19   produce admissible evidence to carry its burden as to the fact”). Indeed, summary judgment

20   should be entered, after adequate time for discovery and upon motion, against a party who fails to
21   make a showing sufficient to establish the existence of an element essential to that party’s case,

22   and on which that party will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 322.

23   “[A] complete failure of proof concerning an essential element of the nonmoving party’s case

24   necessarily renders all other facts immaterial.” Id. at 323.

25             Consequently, if the moving party meets its initial responsibility, the burden then shifts to

26   the opposing party to establish that a genuine issue as to any material fact actually exists. See
27   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

28   establish the existence of such a factual dispute, the opposing party may not rely upon the
                                                          2
 1   allegations or denials of its pleadings, but is required to tender evidence of specific facts in the

 2   form of affidavits, and/or admissible discovery material in support of its contention that such a

 3   dispute exists. See Fed. R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party

 4   must demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome

 5   of the suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 6   (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

 7   1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could return

 8   a verdict for the nonmoving party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

 9   (9th Cir. 1987), overruled in part on other grounds, Hollinger v. Titan Capital Corp., 914 F.2d

10   1564, 1575 (9th Cir. 1990).

11          In the endeavor to establish the existence of a factual dispute, the opposing party need not

12   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

13   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

14   trial.” T.W. Elec. Serv., 809 F.2d at 630. Thus, the “purpose of summary judgment is to ‘pierce

15   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

16   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963

17   amendments).

18          In resolving a summary judgment motion, the court examines the pleadings, depositions,

19   answers to interrogatories, and admissions on file, together with the affidavits, if any. Fed. R.

20   Civ. P. 56(c). The evidence of the opposing party is to be believed. See Anderson, 477 U.S. at
21   255. All reasonable inferences that may be drawn from the facts placed before the court must be

22   drawn in favor of the opposing party. See Matsushita, 475 U.S. at 587. Nevertheless, inferences

23   are not drawn out of the air, and it is the opposing party’s obligation to produce a factual

24   predicate from which the inference may be drawn. See Richards v. Nielsen Freight Lines, 602 F.

25   Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to

26   demonstrate a genuine issue, the opposing party “must do more than simply show that there is
27   some metaphysical doubt as to the material facts. . . . Where the record taken as a whole could

28   not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for
                                                         3
 1   trial.’” Matsushita, 475 U.S. at 586 (citation omitted).

 2          By contemporaneous notice provided on June 10, 2016 (ECF No. 10), plaintiff was

 3   advised of the requirements for opposing a motion brought pursuant to Rule 56 of the Federal

 4   Rules of Civil Procedure. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998) (en banc);

 5   Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988).

 6   III. Plaintiff’s Claims

 7          This action proceeds on the original complaint as to defendants Johnson, Ramirez, Cross,

 8   Herring, Fields, Larios, Turner and Baker.

 9          Plaintiff alleges that while he was housed at California State Prison-Sacramento (“CSP-

10   Sac”), on October 14, 2015, at approximately 10:20 a.m., he was beaten and stabbed by

11   approximately twenty inmates. (ECF No. 1 at 5.) The inmates attacked plaintiff because they

12   believed he had stolen six cell phones from them on October 9, 2015. (Id. at 7.) After the

13   incident, defendant Johnson and other prison staff took plaintiff to the medical department. (Id. at

14   5.) During this transport, plaintiff heard defendant Johnson say, “My partner told me it was going

15   down today.” (Id.) Plaintiff then asked defendant Johnson who told him “it’s going down

16   today.” (Id.) Defendant Johnson refused to talk any further. (Id.)

17          Approximately ten minutes later, defendant Ramirez came to speak with plaintiff at the

18   infirmary. (Id.) Defendant Ramirez told plaintiff that the day before, a confidential informant

19   inmate told him that inmates were planning to attack plaintiff because they believed that plaintiff

20   had stolen six cell phones belonging to inmates. (Id. at 5-6.) Plaintiff asked defendant Ramirez
21   for the name of the confidential informant. (Id. at 6.) Defendant Ramirez refused to give plaintiff

22   the name of the confidential informant. (Id.)

23          On October 14, 2015, before the incident, plaintiff noticed that everything was closed

24   during yard time, including the gym, law library, canteen and package room. (Id.) Plaintiff

25   noticed that defendants Johnson, Ramirez, Baker, Larios, Cross, Herring and Turner were

26   standing out on the yard, as if they were waiting for an incident to occur. (Id.) Plaintiff noticed
27   that defendants were looking at the area of the yard where plaintiff was required to stay during

28   yard time, because that section of the yard was designated for inmates from the Bay Area. (Id. at
                                                        4
 1   6-7.)

 2           Plaintiff alleges that, prior to the assault, defendants received information from a

 3   confidential informant inmate, that numerous inmates planned to stab plaintiff. (Id. at 7.)

 4   Plaintiff alleges that the defendants refused to intervene and allowed the attack to occur. (Id.)

 5           Plaintiff alleges that defendants failed to protect him from harm by other inmates in

 6   violation of the Eighth Amendment.

 7   IV. Defendants’ Motion for Summary Judgment

 8           A. Timing of Defendants’ Motion, Plaintiff’s Receipt of Summary Judgment Motion

 9           At the outset, the undersigned observes that in plaintiff’s opposition to defendants’ motion

10   to stay discovery plaintiff alleges that he did not receive defendants’ summary judgment motion.

11   (ECF No. 48 at 3.) Plaintiff also argues that defendants’ motion is not proper because it was filed

12   before the court issued a discovery order and the parties were able to conduct discovery. (Id.)

13           In the reply to plaintiff’s opposition to defendants’ motion to stay, defendants argue that

14   plaintiff did not prove that he failed to receive the summary judgment motion. (ECF No. 49 at 2.)

15   Defendants state that they will send plaintiff a second copy of their motion as a courtesy. (Id.)

16   Based on plaintiff’s filing of his opposition addressing the merits of defendants’ summary

17   judgment motion, the undersigned finds that plaintiff received defendants’ summary judgment

18   motion.

19           With respect to plaintiff’s argument that defendants’ motion is premature because the

20   parties have not conducted discovery, Federal Rule of Civil Procedure 56(b) provides that a
21   summary judgment motion may be brought at any time until thirty days after the close of

22   discovery. Thus, plaintiff’s argument that defendants’ motion is premature is without merit. The

23   undersigned herein separately addresses plaintiff’s motion to stay defendants’ summary judgment

24   motion, pursuant to Rule 56(d).

25           B. Failure to Exhaust Administrative Remedies

26           Defendants argue that plaintiff failed to exhaust administrative remedies as to all
27   defendants but for defendant Johnson.

28   ////
                                                        5
 1           1. Legal Standard for Exhaustion of Administrative Remedies

 2           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (PLRA) provides that “[n]o

 3   action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any other

 4   Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

 5   administrative remedies as are available are exhausted.” 42 U.S.C.§ 1997e(a). Prisoners are

 6   required to exhaust the available administrative remedies prior to filing suit. Jones v. Bock, 549

 7   U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002).

 8           Exhaustion is required regardless of the relief sought by the prisoner and regardless of the

 9   relief offered by the process, unless “the relevant administrative procedure lacks authority to

10   provide any relief or to take any action whatsoever in response to a complaint.” Booth v.

11   Churner, 532 U.S. 731, 736, 741 (2001); Ross v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016). The

12   exhaustion requirement applies to all prisoner suits relating to prison life. Porter v. Nussle, 534

13   U.S. 516, 532 (2002). An untimely or otherwise procedurally defective appeal will not satisfy the

14   exhaustion requirement. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

15           As the U.S. Supreme Court recently explained in Ross, 136 S. Ct. at 1856, regarding the

16   PLRA’s exhaustion requirement:

17                   [T]hat language is “mandatory”: An inmate “shall” bring “no action”
                     (or said more conversationally, may not bring any action) absent
18                   exhaustion of available administrative remedies.... [T]hat edict
                     contains one significant qualifier: the remedies must indeed be
19                   “available” to the prisoner. But aside from that exception, the
                     PLRA’s text suggests no limits on an inmate’s obligation to
20                   exhaust—irrespective of any “special circumstances.”
21   Id. (internal citations omitted).

22           Exhaustion of administrative remedies may occur if, despite the inmate’s failure to comply

23   with a procedural rule, prison officials ignore the procedural problem and render a decision on the

24   merits of the grievance at each available step of the administrative process. Reyes v. Smith, 810

25   F.3d 654, 659 (9th Cir. 2016) (although inmate failed to identify the specific doctors, his grievance

26   plainly put prison on notice that he was complaining about the denial of pain medication by the
27   defendant doctors, and prison officials easily identified the role of pain management committee's

28   involvement in the decision-making process).
                                                         6
 1          2. Discussion

 2          It is undisputed that SAC C-15-03571 is the only inmate appeal submitted by plaintiff

 3   concerning the October 14, 2015 incident at CSP-Sac. (See ECF No. 45-2 at 4 (defendants’

 4   statement of undisputed facts, undisputed fact no. 23); ECF No. 50 at 18 (plaintiff’s response to

 5   defendants’ statement of undisputed facts).) Defendants argue that grievance SAC C-15-03571

 6   did not exhaust administrative remedies as to defendants Ramirez, Cross, Herring, Fields, Larios,

 7   Turner and Baker because they were not named in this grievance.

 8          A copy of grievance SAC C-15-03571 is attached to defendants’ summary judgment

 9   motion. (ECF No. 45-4.) The undersigned describes this grievance herein.

10          In the first level of grievance SAC C-15-03571, plaintiff wrote that on October 14, 2015,

11   defendant Johnson failed to protect him from being beaten and stabbed by twenty inmates. (Id. at

12   18.) Plaintiff wrote that defendant Johnson stated that, “my partner told me that it was going

13   down today.” (Id. at 19.) Plaintiff wrote that defendant Johnson knew that his safety was at risk

14   but failed to protect him. (Id.)

15          Grievance SAC -15-03571 was bypassed at the first level of review. (Id. at 18.) The

16   grievance was granted in part at the second level. (Id.) The response to the second level

17   grievance stated, in part, that plaintiff was interviewed on November 16, 2015, by Sergeant

18   Baker. (Id. at 21.) During the interview, plaintiff stated that on October 14, 2015, defendant

19   Johnson failed to protect plaintiff from being attacked by approximately twenty inmates. (Id.)

20   The response states that defendant Johnson was interviewed in response to plaintiff’s grievance.
21   (Id.) The response does not state that plaintiff accused any other prison officials of failing to

22   protect him on October 14, 2015. (Id.)

23          In the appeal to the third level of review, plaintiff made the same allegations against

24   defendant Johnson as made in the first level grievance. (Id. at 20.) Plaintiff also wrote that on

25   October 14, 2015, during the C Facility morning yard, “all staff were standing on the yard as if

26   they were waiting for an incident to happen.” (Id. at 18.) Plaintiff wrote that defendant Ramirez
27   told him that an inmate had told him that there was tension on the yard because of the six missing

28   cell phones, and that the Southern Mexicans planned to attack a Black inmate from the Bay Area
                                                        7
 1   named “Tay.” (Id. at 20.)

 2          The response to plaintiff’s third level grievance describes plaintiff’s argument as being that

 3   defendant Johnson failed to protect him from the October 14, 2015 attack. (Id. at 15.) The response

 4   states that plaintiff requested that defendant Johnson reveal the names of all personnel who knew

 5   about the situation prior to the incident. (Id.) The third level response concluded that plaintiff’s

 6   allegation was appropriately reviewed and evaluated by administrative staff. (Id.)

 7          The amount of detail in an administrative grievance necessary to properly exhaust a claim

 8   is determined by the prison's applicable grievance procedures. Jones v. Bock, 549 U.S. 199, 218

 9   (2007); see also Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (“To provide adequate notice,

10   the prisoner need only provide the level of detail required by the prison’s regulations”). California

11   prisoners are required to lodge their administrative complaint on a CDCR–602 form (or a CDCR–

12   602 HC form for a health-care matter). The level of specificity required in the appeal is described

13   in a regulation:

14                  The inmate or parolee shall list all staff member(s) involved and shall
                    describe their involvement in the issue. To assist in the identification
15                  of staff members, the inmate or parolee shall include the staff
                    member's last name, first initial, title or position, if known, and the
16                  dates of the staff member's involvement in the issue under appeal. If
                    the inmate or parolee does not have the requested identifying
17                  information about the staff member(s), he or she shall provide any
                    other available information that would assist the appeals coordinator
18                  in making a reasonable attempt to identify the staff member(s) in
                    question. [¶] The inmate or parolee shall state all facts known and
19                  available to him/her regarding the issue being appealed at the time of
                    submitting the Inmate/Parolee Appeal form, and if needed, the
20                  Inmate/Parolee Appeal Form Attachment.
21   Cal. Code Regs. tit. 15, § 3084.2(a)(3–4).

22          “Administrative remedies shall not be considered exhausted relative to any new issue,

23   information, or person later named by the appellant that was not included in the originally submitted

24   CDCR Form 602.” Cal. Code Regs. tit. 15, § 3084.1(b) (2016); see also Valencia v. Gipson, 2015

25   WL 2185220, *10 (E.D. Cal. 2015).

26          Grievance SAC -15-03571 did not exhaust administrative remedies as to Ramirez, Cross,
27   Herring, Fields, Larios, Turner and Baker because they were not named in plaintiff’s first level

28   grievance, as required by Cal. Code Regs. tit. 15, § 3084.2(a) (3–4). The first level grievance
                                                        8
 1   only named and discussed defendant Johnson. The allegations in the first level grievance would

 2   not have put the prison officials reviewing the grievance on notice that plaintiff was alleging that

 3   other prison officials had knowledge of the attack prior to its occurrence.

 4          Identifying and discussing defendant Ramirez in the third level grievance did not exhaust

 5   administrative remedies as to this defendant as he was not named and discussed in the first level

 6   grievance. See Cal. Code Regs. tit. 15, § 3084.1(b). The response to the third level grievance

 7   indicates that only plaintiff’s claims against defendant Johnson were considered.

 8          For the reasons discussed above, the undersigned recommends that defendants’ motion for

 9   summary judgment on the grounds that plaintiff failed to exhaust administrative remedies as to

10   defendants Ramirez, Cross, Herring, Fields, Larios, Turner and Baker be granted.

11          C. Failure to Protect Claim Against Defendant Johnson

12          1. Legal Standard

13          Under the Eighth Amendment, prison officials must “take reasonable measures to

14   guarantee the safety of the inmates.” Hudson v. Palmer, 468 U.S. 517, 526–27 (1984). This

15   responsibility requires prison officials to protect prisoners from injury by other prisoners. Farmer

16   v. Brennan, 511 U.S. 825, 833–34 (1994).

17          A “failure to protect” claim under the Eighth Amendment requires a showing that “the

18   official [knew] of and disregard[ed] an excessive risk to inmate health or safety.” Farmer, 511

19   U.S. at 837. “[T]he official must both be aware of facts from which the inference could be drawn

20   that a substantial risk of serious harm exists, and he must also draw the inference.” Id. “[I]t is
21   enough that the official acted or failed to act despite his knowledge of a substantial risk of serious

22   harm.” Id. at 842. (citations omitted). “Whether a prison official had the requisite knowledge of

23   a substantial risk is a question of fact subject to demonstration in the usual ways, including

24   inference from circumstantial evidence, ...and a factfinder may conclude that a prison official

25   knew of a substantial risk from the very fact that the risk was obvious.” Id. (citations omitted).

26          The Eighth Amendment requires more than a “mere threat” of possible harm. See Berg v.
27   Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986) (“The standard does not require that the guard or

28   official believe to a moral certainty that one inmate intends to attack another at a given place at a
                                                        9
 1   time certain before that officer is obligated to take steps to prevent such an assault. But, on the

 2   other hand, he must have more than a mere suspicion that an attack will occur.”) While a

 3   prisoner’s failure to give prison officials advance notice of a specific threat is not dispositive with

 4   respect to whether prison officials acted with deliberate indifference to the prisoner's safety needs,

 5   deliberate indifference will not be found where there is no other evidence in the record showing

 6   that the defendants knew of facts supporting an inference and drew the inference of substantial

 7   risk to the prisoner. Labatad v. Corrs. Corp. of America, 714 F.3d 1155, 1160-61 (9th Cir. 2013).

 8          2. Discussion

 9          Defendants argue that defendant Johnson had no prior knowledge of the attack.

10   Defendants also argue that plaintiff’s evidence does not show that defendant Johnson had

11   knowledge of any specific threat against plaintiff.

12          Defendants do not dispute that on October 14, 2015, plaintiff was attacked by other

13   inmates on C yard at CSP-Sac, because the other inmates believed that plaintiff had stolen some

14   cell phones from them on October 9, 2015. (ECF No. 45-2 at 2 (defendants’ undisputed fact no.

15   2.)) Defendants cite defendant Johnson’s declaration in support of their argument that defendant

16   Johnson had no prior knowledge of the attack. In his declaration, defendant Johnson states, in

17   relevant part,

18                    3. Since coming to CSP-Sacramento in approximately 2012, my
                      primary assignment was as a control booth officer assigned to
19                    Facility C-2 control on first watch. First watch runs from 10:00 p.m.
                      (2200 hours) to 6:00 a.m. (0600 hours). During this shift, I could not
20                    leave the control booth until relieved by the officer assigned to
                      second watch. I was the only one in the control booth on first watch.
21                    I did not have a partner. My regular days off were Monday and
                      Tuesday.
22
                      4. My duties as a first watch control booth officer consisted primarily
23                    of processing outgoing mail, opening doors for officers coming in to
                      the Facility to conduct counts, and releasing inmates scheduled for
24                    work at approximately 4:00 a.m. There is no yard during first watch,
                      and I could not talk to inmates during my shift because they were in
25                    their cells and too far away to speak with.
26                    5. As reflected in the redacted sign-in sheets attached as Exhibit A,
                      I worked my regular first watch control shift in Facility C-2 on
27                    October 9, 10, 11 and 14, 2015. I worked an overtime shift on
                      October 10, 2015 on third watch (2:00 to 10:00 p.m.) as a floor
28                    officer in the A Facility Psychiatric Services Unit (PSU); and an
                                                         10
 1                   overtime shift as a Facility C-3 floor officer on second watch (6:00
                     a.m. to 2:00 p.m.) on October 14, 2015. I recognize my signature on
 2                   the lines indicating “Johnson, S.” on Exhibit A. I did not work on
                     October 12, and 13, 2015, which were my regular days off.
 3
                     6. During my overtime shift as a floor officer in Facility C-3 on
 4                   October 14, 2015, I responded to an incident on C-yard, but by the
                     time I arrived the incident was over and yard was down. I did not
 5                   see any use of force or any fight or attack when I arrived. My only
                     involvement with Haney on October 14, 2015, was to assist another
 6                   officer escorting Haney to the Facility A triage and treatment area for
                     medical examination and treatment. During this escort I made a
 7                   comment that the yard seemed tense, as if something was going to
                     happen. However, I did not make the statement: “My partner told
 8                   me it was going down today” that Haney attributes to me in his
                     complaint.
 9
                     7. I did not know Haney and had no previous interactions with him.
10                   Mr. Haney did not tell me prior to the attack that he feared for his
                     safety on the yard. Had he told me this, I would have taken
11                   appropriate steps [to] have him rehoused. No one told me that Haney
                     was in danger of being attacked on October 14, 2015, or that any
12                   particular group of inmates was planning to assault an inmate in
                     general, or Haney specifically.
13
                     8. Because my primary shift was first watch, I was not in a position
14                   to observe inmates on the yard, their interactions, or their activities
                     on a daily basis. Moreover, because I was not a yard or floor officer
15                   who regularly would have interacted with inmates on C Yard, I had
                     no knowledge of inmate politics on C yard, or any specific
16                   knowledge of things (such as the stolen inmate cell phones) that
                     could have been causing tension among inmates on the yard.
17

18   (ECF No. 45-9 at 2-3.)

19            Defendants argue that plaintiff’s vague, self-serving statement that defendant Johnson told

20   him that his partner told him that “it was going down today,” is devoid of factual content or any

21   indication that defendant Johnson had anything other than some “gut” feeling that the yard was

22   tense.

23            In his verified declaration submitted in support of his opposition, plaintiff states that after

24   the October 14, 2015 incident, he heard defendant Johnson state to another staff member while he

25   escorted plaintiff to the infirmary, “My partner told me it was going down today.” (ECF No. 50

26   at 20-21.) When plaintiff asked defendant Johnson who told him that it was going down today,

27   defendant refused to answer. (Id. at 21.) Plaintiff also states that after the incident, defendant

28   Ramirez told plaintiff that an inmate informant had told defendant Ramirez that numerous
                                                         11
 1   inmates planned to attack plaintiff for allegedly stealing cell phones. (Id.) Defendant Ramirez

 2   allegedly told plaintiff that he received this information “days” before the October 14, 2015

 3   incident. (Id.)

 4          Considering plaintiff’s verified allegations, the undersigned finds that a reasonable jury

 5   could conclude that defendant Johnson was referring to the planned attack on plaintiff when he

 6   allegedly said, “my partner told me it was going down today.” Plaintiff’s claim that defendant

 7   Ramirez told him that a confidential inmate informant had informed him of the planned attack

 8   supports this inference. Defendant Johnson’s alleged refusal to discuss the matter further with

 9   plaintiff also supports this inference. Thus, whether defendant Johnson had prior knowledge that

10   the inmates planned to attack plaintiff is a disputed material fact.

11          The undersigned has reviewed the cases cited by defendants in support of their argument

12   that plaintiff has not demonstrated that defendant Johnson had knowledge of a specific threat to

13   his safety, i.e., Labatad v. Corrections Corp. of America, 714 F.3d 1155 (9th Cir. 2013);

14   Thompson v. Lee, 2015 WL 769683 (E.D. Cal. 2015); Jones v. Roszko, 2013 WL 5519974 (E.D.

15   Cal. 2013); Jones v. Ryan, 2011 WL 227569 (S.D. Cal. 2011). These cases can be distinguished

16   from the instant case.

17          In Labatad, the plaintiff had a fight with inmate Giddeons. 714 F.3d at 1156. Plaintiff

18   was a member of the La Familia gang. Id. Giddeons was a member of the USO Family gang. Id.

19   A guard noticed that plaintiff’s face was swollen and scratched, so prison officials investigated

20   the incident. Id. Both plaintiff and Giddeons told investigators that the fight was not gang related.
21   Id. Both reported that after the fight, they shook hands and had no further issues. Id.

22          Following usual practice, prison officials placed the inmates involved in the fight in

23   administrative segregation during the investigation. Id. Plaintiff was assigned to share a cell with

24   inmate Mara, who was a member of the USO Family gang. Id. Plaintiff and Mara had known

25   each other during the extended period both were in the general population, and there had been no

26   difficulties between them. Id. They were not labeled as enemies. Id. However, three days later,
27   Mara assaulted plaintiff. Id. Mara told prison officials investigating the incident that he assaulted

28   plaintiff because he was a La Familia member, and Mara thought that plaintiff would attack
                                                        12
 1   unless he did so first. Id.

 2           The plaintiff in Labatad filed a lawsuit alleging that prison officials violated his Eighth

 3   Amendment rights by failing to protect him from Mara. Plaintiff alleged that prison officials

 4   were deliberately indifferent to the risk of harm from the cell assignment with Mara. Id. at 1160.

 5   The Ninth Circuit found that, viewed objectively and subjectively, the record was insufficient to

 6   preclude summary judgment as to plaintiff’s claim that prison officials were “deliberately

 7   indifferent to a substantial risk of harm that Mara would assault [plaintiff] with no record of any

 8   threats or problems between them.” Id. at 1161. The Ninth Circuit noted that Mara was not listed

 9   as plaintiff’s enemy. Id. In addition, plaintiff and Giddeons had assured prison officials that their

10   fight was not gang related and that there was no issue between them. Id.

11           In addition, the Ninth Circuit found,

12                   Labatad argues that the record supports an inference of subjective
                     awareness of the risk because of his evidence that he told an SCC
13                   officer that he should not be housed with Mara. But [plaintiff]
                     provided no specifics about this conversation. Without more, such
14                   as information about who [plaintiff] spoke to or what he said, we
                     cannot infer that any of the defendants or officials responsible for
15                   making the assignment were aware that [plaintiff] faced a substantial
                     risk of harm. See Wood v. Beauclair, 692 F.3d 1041, 1051 (9th Cir.
16                   2012) (concluding that prison supervisors lacked knowledge of the
                     risk in part because the prisoner “never” disclosed [the sexual
17                   abuser’s] actions to prison officials until long after the incidents at
                     issue in this case occurred.”) While the failure to give advance notice
18                   of a specific threat is not dispositive, there is no other evidence in the
                     record showing that the defendants knew of facts supporting an
19                   inference and drew the inference of a substantial risk to Labatad if he
                     was placed in a cell with Mara.
20
21   Id.

22           As indicated above, in Labatad, the Ninth Circuit considered whether plaintiff presented

23   sufficient evidence that prison officials had knowledge of a threat he communicated to an

24   unidentified prison official. In addition, the Ninth Circuit found that the record did not contain

25   evidence demonstrating a substantial risk that Mara would assault the plaintiff.

26           In contrast to Labatad, plaintiff in the instant action alleges that defendant Johnson made a
27   statement indicating that he had knowledge that other inmates planned to attack plaintiff, but took

28   no steps to protect him. Plaintiff’s claim that defendant Ramirez told him that a confidential
                                                         13
 1   informant told him that the inmates planned to attack plaintiff supports the inference that

 2   defendant Johnson’s statement referred to the planned attack. Thus, plaintiff alleges that

 3   defendant Johnson had knowledge of a specific, as opposed to a general, threat of harm to

 4   plaintiff, i.e., that other inmates planned to attack plaintiff in retaliation for allegedly stealing cell

 5   phones.

 6           In Thompson v. Lee, 2015 WL 769683 (E.D. Cal. 2015), the court granted summary

 7   judgment in favor of several correctional officers on a failure to protect claim because the

 8   plaintiff failed to present evidence that each defendant was aware of the particular danger from

 9   which they allegedly failed to protect him. In Thompson, the plaintiff alleged that defendants

10   repeatedly housed him with inmates who were his enemies in disregard of his safety. 2015 WL

11   769683 at *1-3. The district court granted summary judgment to the defendants because there

12   was no evidence that any defendant had any knowledge of a specific risk that plaintiff was

13   exposed to, and there were no facts from which defendants could infer a specific threat of harm to

14   plaintiff. Id. *5-17. The court found that plaintiff’s evidence established, at most, “some

15   generalized fear of harm based upon membership in the Bloods gang or the fact that Campbell

16   was a Muslim and plaintiff was not.” Id. at * 17.

17           In contrast to Thompson, in the instant case, plaintiff does not allege a general risk to his

18   safety. Plaintiff alleges that defendant Johnson had knowledge of a specific risk to his safety, i.e.,

19   that other inmates planned to attack him in retaliation for allegedly stealing cell phones.

20           In Jones v. Roszko, 2013 WL 5519974 at *7 (E.D. Cal. 2013), the court found that the
21   general statement that a correctional officer was “made aware” other inmates would attack

22   plaintiff was insufficient to defeat summary judgment. In Jones, in relevant part, the plaintiff

23   alleged that defendant Arthur “was made aware that plaintiff was order [sic] back to Building 16

24   ware [sic] [Arthur’s] staff knew [plaintiff] would be attack[sic].” 2013 WL 55519974 at *7. The

25   court found that, “[t]his bare allegation is insufficient to show that Arthur was personally aware

26   of and consciously disregarded an excessive risk to plaintiff’s safety prior to the evens of August
27   2, 2008.” (Id.) “None of the evidence in the record shows that Arthur was informed of the

28   danger to plaintiff by his staff or that Arthur otherwise knew at any time prior to the attack that
                                                          14
 1   plaintiff was in jeopardy of being harmed by other inmates.” (Id.)

 2          The instant case can be distinguished from Jones. In the instant case, plaintiff alleges that

 3   he heard defendant Johnson state that he knew from his partner that “it” was going down that day.

 4   As discussed above, based on the circumstances, it is not unreasonable to infer that defendant

 5   Johnson was referring to the attack on plaintiff. In contrast to the plaintiff’s allegations against

 6   defendant Arthur in Jones, plaintiff in the instant case has made more than a bare allegation that

 7   defendant Johnson knew of and disregarded the risk to plaintiff.

 8          In Jones v. Ryan, 2011 WL 227569 (S.D. Cal. 2011), in relevant part, plaintiff alleged that

 9   defendant Wells, “who was the officer in the control tower responsible for opening and closing

10   cell doors, ‘appeared to have prior knowledge of the forthcoming attack’ by Defendants Torres

11   and Schommer and Ortiz because he opened the door to Plaintiff’s cell to allow them to enter.”

12   2011 WL 227569 at *5.

13                  Defendant Wells argues that there is no evidence of any “discussion
                    regarding a plot to use excessive force against Plaintiff.” (Defs.' P &
14                  A's in Supp. of Summ. J. at 11.) Plaintiff responds by asserting that
                    there was a discussion among Defendants Torres, Schommer, Ortiz,
15                  Mejia and Wells prior to Wells opening Plaintiff's cell door. (See Pl.'s
                    Amd. Opp'n at 4.) However, while Plaintiff testified that the
16                  conversation which formed the “plan of attack” against him took
                    place outside of the control tower, he also testified that Wells was in
17                  the control tower during the entire incident. (See Defs.' Ex. 1, Pl.'s
                    Depo. at 49:22–25; 49:11–15.)
18
                    Plaintiff's only evidence to support his claim that Defendant Wells
19                  knew of the attack is his allegation that Defendant Torres asked
                    Defendant Schommer “are you ready” immediately prior to entering
20                  Plaintiff's cell, which he claims is indicative of a “preplanned attack”
                    on Plaintiff.” (See Pl.'s Amd. Opp'n at 4.) However, “sweeping
21                  conclusory allegations will not suffice to prevent summary
                    judgment” on Plaintiff's Eighth Amendment claims against
22                  Defendant Wells. Leer v. Murphy, 844 F.2d 628, 634 (1988) (citing
                    Berg, 794 F.2d at 460.)
23
                    ****
24
                    These allegations are mere speculation by Plaintiff as to what was
25                  said or heard by Defendant Wells, whom Plaintiff acknowledges was
                    in the control tower during the entire incident. Thus, Plaintiff has
26                  pointed to no evidence in the record to show that Defendant Wells
                    had any actual knowledge of a “substantial risk of serious harm” to
27                  Plaintiff in his prison cell. Farmer, 511 U.S. at 842. Based on the lack
                    of a triable issue of material fact, the Court GRANTS Defendant
28                  Wells' Motion for Summary Judgment as to Plaintiff's Eighth
                                                         15
 1                  Amendment failure to protect claims.

 2   Id.

 3          Defendant Johnson’s alleged statement, i.e., “my partner told me it was going down

 4   today,” is not a “sweeping conclusory allegation,” particularly when combined with plaintiff’s

 5   allegation that defendant Ramirez told him that an inmate informant had informed prison officials

 6   of the planned attack. For these reasons, the instant case is distinguished from Jones v. Ryan.

 7          Citing defendant Johnson’s declaration, defendants argue that there is a lack of evidence

 8   from which a reasonable jury could infer that defendant Johnson could have known that other

 9   inmates planned to attack plaintiff. Defendants argue that defendant Johnson was not aware of

10   any danger to plaintiff and was not in a position to be aware of such danger. Defendants argue

11   that plaintiff was housed on Facility C-1 and defendant worked primarily on C-2, as a control

12   booth officer. Defendants argue that defendant Johnson had no knowledge of inmate activities or

13   reasons for tensions on C-yard, and had little opportunity to learn them. Defendants argue that

14   defendant Johnson did not work two of the five days between October 9-14, 2015, and while he

15   worked an overtime shift on second watch as a floor officer on Facility C-3 on October 14, 2013,

16   he was not assigned to plaintiff’s building. Defendants also argue that plaintiff did not inform

17   defendant Johnson that he was in danger of being assaulted.

18          While defendant Johnson’s work schedule and work assignments may have made it less

19   likely for him to be in a position to obtain information about inmate activities in plaintiff’s

20   building and yard, the undersigned cannot find that defendants’ work schedule and work

21   assignments precluded him from obtaining this information. In connection with this finding, the

22   undersigned does not understand defendant Johnson’s observation following the incident that “the

23   yard seemed tense, as if something was going to happen,” if he was working as a Facility C-3

24   Floor officer at the time of the incident.

25          In the reply, defendants also argue while plaintiff avers that defendant Ramirez had prior

26   knowledge of the planned attack, plaintiff provides no evidence that defendant Ramirez provided

27   this information to defendant Johnson. Plaintiff’s failure to provide, on summary judgment,

28   evidence that defendant Ramirez told defendant Johnson about the planned attacks does not mean
                                                        16
 1   that defendant Johnson did not have prior knowledge of the attack.

 2            Defendants also argue that it “strains common sense” to think that inmates who were

 3   missing contraband cell phones would disclose that fact to any officer, given that possession of

 4   such material is illegal, and would subject those inmates to disciplinary and possibly criminal

 5   charges. Defendants’ argument presumes that an inmate, whose cell phone plaintiff took,

 6   informed prison officials of the planned attack. Defendants offer no evidence in support of this

 7   argument. In any event, the undersigned is not persuaded by this argument.

 8            Defendants also argue that plaintiff admits that he never informed defendant Johnson that

 9   he was in danger of being assaulted by other inmates. However, plaintiff appears to claim that he

10   (plaintiff) had no prior knowledge of the attack. Plaintiff’s failure to inform defendant Johnson

11   that he was in danger of being assaulted before the attack does not render plaintiff’s claim without

12   merit.

13            For the reasons discussed above, the undersigned finds that whether defendant Johnson

14   had knowledge that the inmates planned to attack plaintiff prior to the October 14, 2015 incident

15   is a materially disputed fact. Plaintiff has presented sufficient evidence from which a reasonable

16   jury could infer that defendant Johnson had knowledge of a specific risk of harm to plaintiff’s

17   safety. Accordingly, defendant Johnson should be denied summary judgment.

18            3. Qualified Immunity

19            Defendants argue that defendant Johnson is entitled to qualified immunity.

20            1. Legal Standard
21            Government officials enjoy qualified immunity from civil damages unless their conduct

22   violates clearly established statutory or constitutional rights. Jeffers v. Gomez, 267 F.3d 895, 910

23   (9th Cir. 2001) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When a court is

24   presented with a qualified immunity defense, the central questions for the court are: (1) whether

25   the facts alleged, taken in the light most favorable to the plaintiff, demonstrate that the

26   defendant’s conduct violated a statutory or constitutional right; and (2) whether the right at issue
27   was “clearly established.” Saucier v. Katz, 533 U.S. 194, 201 (2001), receded from, Pearson v.

28   Callahan, 555 U.S. 223 (2009) (the two factors set out in Saucier need not be considered in
                                                        17
 1   sequence). “Qualified immunity gives government officials breathing room to make reasonable

 2   but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743

 3   (2011). The existence of triable issues of fact as to whether prison officials were deliberately

 4   indifferent does not necessarily preclude qualified immunity. Estate of Ford v. Ramirez-Palmer,

 5   301 F.3d 1043, 1053 (9th Cir. 2002).

 6          “For the second step in the qualified immunity analysis−whether the constitutional right

 7   was clearly established at the time of the conduct−the critical question is whether the contours of

 8   the right were ‘sufficiently clear’ that every ‘reasonable official would have understood that what

 9   he is doing violates that right.’” Mattos v. Agarano, 661 F.3d 433, 442 (9th Cir. 2011) (quoting

10   al−Kidd, 563 U.S. at 741) (some internal marks omitted). “The plaintiff bears the burden to show

11   that the contours of the right were clearly established.” Clairmont v. Sound Mental Health, 632

12   F.3d 1091, 1109 (9th Cir. 2011). “[W]hether the law was clearly established must be undertaken

13   in light of the specific context of the case, not as a broad general proposition.” Estate of Ford,

14   301 F.3d at 1050 (citation and internal marks omitted).

15          In making this determination, courts consider the state of the law at the time of the alleged

16   violation and the information possessed by the official to determine whether a reasonable official

17   in a particular factual situation should have been on notice that his or her conduct was illegal.

18   Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir. 2007); see also Hope v. Pelzer, 536 U.S. 730, 741

19   (2002) (the “salient question” to the qualified immunity analysis is whether the state of the law at

20   the time gave “fair warning” to the officials that their conduct was unconstitutional).
21          2. Analysis

22          Defendants argue that defendant Johnson is entitled to qualified immunity as to the first

23   prong of the qualified immunity analysis. In particular, defendants argue that there is no evidence

24   that defendant Johnson was aware of a substantial risk of harm to plaintiff. The undersigned

25   disagrees. For the reasons discussed above, taking the facts in the light most favorable to

26   plaintiff, the evidence demonstrates that defendant Johnson had knowledge of the planned attack
27   prior to it occurring. Accordingly, defendant Johnson is not entitled to qualified immunity on this

28   ground.
                                                       18
 1          Although defendants do not move on this ground, the undersigned finds that a reasonable

 2   correctional officer, with knowledge of a planned attack, would know that failing to protect the

 3   inmate to be attacked violated that inmate’s Eighth Amendment rights.

 4   V. Plaintiff’s Motion to Stay Defendants’ Summary Judgment Motion

 5          At the outset, the undersigned observes that no discovery order, which usually signals the

 6   beginning of discovery in prisoner civil rights actions, has been issued in this case. The

 7   undersigned herein sets forth the procedural background of this action which explains why the

 8   parties have not yet conducted discovery.

 9          Plaintiff filed the original complaint on May 31, 2016. (ECF No. 1.) After being served

10   with the complaint, defendants filed a motion to revoke plaintiff’s in forma pauperis status

11   pursuant to 28 U.S.C. § 1915(g). (ECF No. 15.) After the court denied defendants’ § 1915(g)

12   motion (see ECF No. 27), defendants filed a motion to require plaintiff to post security. (ECF

13   No. 28.) After the court denied defendants’ motion to require plaintiff to post security (see ECF

14   No. 39), defendants filed an answer, the summary judgment motion and motion to stay discovery.

15   (ECF Nos. 44, 45, 47.)

16          Federal Rule of Civil Procedure 56(d) permits a party opposing a motion for summary

17   judgment to request an order deferring the time to respond to the motion and permitting that party

18   to conduct additional discovery upon an adequate factual showing. Rule 56(d) provides that the

19   party must “show[ ] by affidavit or declaration that, for specified reasons, it cannot present facts

20   essential to justify its opposition.” Fed. R. Civ. P. 56(d). “A party requesting a continuance
21   pursuant to [Rule 56(d)] must identify by affidavit the specific facts that further discovery would

22   reveal, and explain why those facts would preclude summary judgment.” Tatum v. City & Cty.

23   of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (citations omitted).

24          In the pending motion, plaintiff alleges that discovery is “essential” to oppose defendants’

25   summary judgment motion. (ECF No. 51 at 2.) Plaintiff alleges that defendants refused to

26   respond to his discovery requests on the grounds that they were premature. (Id. at 8.) Plaintiff
27   also requests that the court conduct an in-camera review of the camera footage of the C-Yard on

28   October 14, 2015. (Id. at 5.) Plaintiff argues that the footage will support his claim that the
                                                       19
 1   attack on him was pre-planned and that defendants had knowledge of the attack. (Id.)

 2           Plaintiff does not claim that he requires discovery in order to respond to defendants’

 3   motion for summary judgment on the grounds that he failed to exhaust administrative remedies as

 4   to defendants Ramirez, Cross, Herring, Fields, Larios, Turner and Baker. Accordingly, the

 5   motion to stay defendants’ summary judgment as to the portion of the motion made on behalf of

 6   these defendants should be denied.

 7           In the opposition, defendants argue that plaintiff has not identified what specific discovery

 8   propounded to defendant Johnson would uncover with respect to plaintiff’s claim against him.

 9   (ECF No. 54 a 3.) Attached to defendants’ opposition are copies of the interrogatories, request

10   for production of documents and request for admissions plaintiff earlier served on defendant

11   Johnson. (Id. at 4-12.)

12           Because the undersigned recommends that defendant Johnson’s summary judgment

13   motion be denied, the undersigned recommends that plaintiff’s motion to stay defendant

14   Johnson’s summary judgment be denied as unnecessary. Following the review of these findings

15   and recommendations by the Honorable Troy L. Nunley, the undersigned will grant both parties

16   an opportunity to conduct discovery prior to setting this action for trial, if appropriate.

17   V. Defendants Motion to Stay Discovery/Plaintiff’s Motion for Discovery Order

18           Defendants move to stay discovery pending resolution of the summary judgment motion.

19   In contrast, plaintiff requests that the court issue a discovery order, which signals the beginning of

20   the discovery phase of civil rights cases.
21           Good cause appearing, defendants’ motion to stay discovery is granted. See Boyd v.

22   Etchebehere, 2015 WL 135865 at *1 (E.D. Cal. 2015) (“The avoidance of undue burden of

23   expense is grounds for the issuance of a protective order, Fed. R.Civ. P. 26(c), and a stay of

24   discovery pending resolution of potentially dispositive issues furthers the goal of efficiency for

25   the courts and the litigants.”).

26           As discussed above, the undersigned will issue a discovery order after Judge Nunley’s
27   consideration of these findings and recommendations, if appropriate. Accordingly, plaintiff’s

28   motion for issuance of a discovery order is denied without prejudice.
                                                        20
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. Plaintiff’s motion for issuance of a discovery order (ECF No. 43) is denied;

 3          2. Defendants’ motion to stay discovery (ECF No. 47) is granted; and

 4          IT IS HEREBY RECOMMENDED that:

 5          1. Defendants’ motion for summary judgment (ECF No. 45) be granted as to defendants

 6   Ramirez, Cross, Herring, Fields, Larios, Turner and Baker; defendants’ summary judgment

 7   motion be denied as to defendant Johnson.

 8          2. Plaintiff’s motion to stay defendants’ summary judgment motion, pursuant to Federal

 9   Rule of Civil Procedure 56(d) (ECF No. 51) be denied.

10          These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

15   objections shall be filed and served within fourteen days after service of the objections. The

16   parties are advised that failure to file objections within the specified time may waive the right to

17   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: October 17, 2018

19

20
21

22
     Han1173.sj
23

24

25

26
27

28
                                                       21
